Citation Nr: 0433979	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran served with the Recognized Philippine Guerrillas 
from January 22, 1945, to January 30, 1946.  He died in April 
2000.  The claimant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2004).  Specifically, 
potentially relevant records have not been obtained by the 
RO.  The RO should request that the appellant submit the 
records of treatment identified as being in her possession in 
a February 2004 phone conversation between RO personnel and 
the appellant's daughter.  The daughter indicated that 
appellant has relevant records of treatment of the veteran 
dating to 1948.  Although the appellant failed to attend a 
hearing scheduled for her, after she had rescheduled the 
hearing several times, it is noted that she has reportedly 
been seriously ill.  In order to fulfill the duty to assist, 
because the records have been identified, the RO should 
request that she submit them.  

Accordingly, the case is REMANDED for the following:

1.  Ask the appellant to provide any 
evidence in her possession that pertains 
to the claim, including the records of 
the veteran's medical treatment dated as 
early as 1948.  Assist the appellant in 
obtaining these records, if necessary.  
See 38 C.F.R. § 3.159(c).

2.  Then, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remain denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



